DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of tracing an object.  
The more specifically Claim 1, recites:
A 
a plurality of 
wherein the plurality of 
Further, Claim 9 and similarly Claim 15 and 16, recite:
A method for tracing an object based on 
receiving a traceability code of the object to be traced 
and querying circulation information of the object to be traced in the platform for tracing an object according to the traceability code.
Further Claim 19, recites:
A method for tracing an object based on 
inputting a traceability code of the object to be traced 
querying circulation information of the object to be traced in the platform for tracing an object according to the traceability code.
The limitation, supra, as drafted, under reasonable construction falls under the following groups of Abstract Ideas:
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
More specifically:
Under the grouping of a Mental Process, other than reciting “a platform”, “blockchain node” “blockchain synchronization technology”, “memory/processor/medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, by excluding such elements the context of this claim, the claim would encompass a user mentally performing such concepts within the human mind. More specifically entities manually recording circulation information and synchronizing it between the entities (i.e., exchange of information).  Further such entities can input/query for such information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Under the grouping of a Certain Methods Of Organizing Human Activity, the claim recites commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application. In particular, the claim only recites “a platform”, “blockchain node” “blockchain synchronization technology”, “memory/processor/medium” to perform the steps. These elements are recited at a high-level of such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e., generic distributed ledger storage/retrieval). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (i.e., “a platform”, “blockchain node” “blockchain synchronization technology”, “memory/processor/medium”) are additional elements, which are well-understood, routine, and conventional (i.e., server, user devices, database, and software). These elements which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components, see MPEP 2106.05(d)(ii), which satisfies the Berkheimer requirement for these elements (i.e., Receiving or transmitting data over a network and Electronic recordkeeping and Storing and retrieving information in memory). 
Further, Nagla et al. (US 2018/0018723 A1) states in [0194] – (v) widespread adoption across developers as many developers around the world are working on applications for blockchain in a variety of fields, not limited to just finance, and a blockchain-based solution may eventually form the basis for most private, secure internet-based communications over public networks thus confirming Blockchain as well-understood, routine, and conventional. 
The claim is not patent eligible
Regarding Claims 2-8, 10-14, 17-18, and 20; Claims 2-8, 10-14, 17-18, and 20 depend from the independent claims listed above, respectively, and are rejected under similar grounds of 35 U.S.C. 101, as they encompass similar abstract ideas and further do not add features considered to amount to “significantly more” than the abstract idea identified for the independent claims.


Further, Claim 1; the Claim 1 calls for a platform; however, there is no hardware element found within the platform. As recited in the body of the claim, the claimed platform contains “blockchain node.”  One of ordinary skill in the art would understand that “blockchain node” could be implemented in software.  As the body of the claim does not positively recite any hardware embodiment, the claim is directed to non-statutory subject matter.  The nominal recitation of the platform in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101.  See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010).  See also Ex parte Cohen et al., (Appeal No. 2009-011366) for details.  The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.  
 Regarding 2-9, claims 2-9 depend from independent claim 1 respectively and inherit the 35 U.S.C. 101 rejection directly noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagla et al. (US 2018/0018723 A1).

Regarding Claim 1;
Nagla teaches a platform for tracing an object, comprising: 
a plurality of blockchain nodes, each blockchain node corresponding to an entity in object circulation and each blockchain node being configured to record circulation information of the object circulating to the blockchain node in association with a traceability code of the object (FIG. 1 and [0085] – Blockchain and [0086] -Entities 102, 104, 106, 108, 110, and 112 may include, for example, vehicle owners, financial institutions, insurance companies, parties to a transaction, individual computing devices, shared computing resources, smart devices (e.g., smartwatches, tablets, smartphones), and so on. The entities may store the distributed ledgers on computing systems which may be utilized in maintaining and/or updating the ledgers. Each entity 102, 104, 106, 108, 110, and 112 may be configured for storing a version of the distributed ledger (or a portion thereof), and the distributed ledger may be updated from time to time with modifications to the ledger and/or ledger entries, such as insertion of a ledger entry or an update of a ledger entry and [0087] -  For example, a ledger may be stored on a large number of publicly available devices, each acting as a “node” for storing a copy of the ledger (e.g., being collaboratively maintained by anonymous peers on a network). In some embodiments, the ledger is only stored and maintained on a set of trusted “nodes”, such as the computing systems of authorized users. In some embodiments, a combination and/or a “mix” of both trusted nodes and public nodes may be utilized, with the same and/or different rules being applied to activities performed at each (e.g., a different validation process may be used for untrusted nodes, or simply untrusted nodes may be unable to perform certain activities). In some embodiments, there may be different levels of nodes with differing characteristics and applied business logic and [0094]-[0095] - A VIN is a value or code that uniquely identifies a vehicle. A vehicle record can correspond to a vehicle identified by the VIN. The vehicle record is made up of a set of blocks (e.g. block 1 202, block 2 204, block 3 206, and block 4 208) with data relating to the particular vehicle. Each block for a particular vehicle record can include the same VIN (e.g. identifies the same vehicle).
wherein the plurality of blockchain nodes synchronize the traceability code and circulation information of the object with a blockchain synchronization technology (FIG. 1 and [0086] -Entities 102, 104, 106, 108, 110, and 112 may include, for example, vehicle owners, financial institutions, insurance companies, parties to a transaction, individual computing devices, shared computing resources, smart devices (e.g., smartwatches, tablets, smartphones), and so on. The entities may store the distributed ledgers on computing systems which may be utilized in maintaining and/or updating the ledgers. Each entity 102, 104, 106, 108, 110, and 112 may be configured for storing a version of the distributed ledger (or a portion thereof), and the distributed ledger may be updated from time to time with modifications to the ledger and/or ledger entries, such as insertion of a ledger entry or an update of a ledger entry and [0087] -  For example, a ledger may be stored on a large number of publicly available devices, each acting as a “node” for storing a copy of the ledger (e.g., being collaboratively maintained by anonymous peers on a network). In some embodiments, the ledger is only stored and maintained on a set of trusted “nodes”, such as the computing systems of authorized users. In some embodiments, a combination and/or a “mix” of both trusted nodes and public nodes may be utilized, with the same and/or different rules being applied to activities performed at each (e.g., a different validation process may be used for untrusted nodes, or simply untrusted nodes may be unable to perform certain activities). In some embodiments, there may be different levels of nodes with differing characteristics and applied business logic and [0094]-[0095] - A VIN is a value or code that uniquely identifies a vehicle. A vehicle record can correspond to a vehicle identified by the VIN. The vehicle record is made up of a set of blocks (e.g. block 1 202, block 2 204, block 3 206, and block 4 208) with data relating to the particular vehicle. Each block for a particular vehicle record can include the same VIN (e.g. identifies the same vehicle).

Regarding Claim 2;
Nagla discloses the platform to Claim 1.
	Nagla further discloses wherein the circulation information of the object comprises attribute information generated when the object is created ([0094]-[0095] and [0100]-[0101]), the attribute information comprising basic attribute information and additional attribute information ([0094]-[0095] and [0100]-[0101]), wherein the basic attribute information is input to a blockchain node that creates the object ([0100] -  The initial block may be created and entered on the blockchain by the manufacturer of the vehicle, dealership, first owner, and so on. For example, a block may be created and entered on the blockchain when the vehicle is sold from the manufacturer of the vehicle or dealership to the first owner of the vehicle. The owner is granted ownership rights over the blocks for the vehicle record, and all subsequent blocks referencing that VIN and [0101]), and the additional attribute information is automatically generated by the blockchain node that creates the object ([0094]-[0095] - The block also includes a timestamp indicating when the block was created and [0131] and [0139]).

Regarding Claim 3;
Nagla discloses the platform to Claim 1.
Nagla further discloses wherein the circulation information of the object comprises attribute information generated when the object is created ([0100] -  The initial block may be created and entered on the blockchain by the manufacturer of the vehicle, dealership, first owner, and so on. For example, a block may be created and entered on the blockchain when the vehicle is sold from the manufacturer of the vehicle or dealership to the first owner of the vehicle. The owner is granted ownership rights over the blocks for the vehicle record, and all subsequent blocks referencing that VIN), wherein the attribute information is signed with a private key of a creator and the creator is an entity corresponding to a blockchain node that creates the object ([0188] - Each block in a blockchain may include, for example: vehicle information including an identification/description of the vehicle, VIN and any related data. The data can also include a timestamp indicating the time of the transaction; a hash of the immediately preceding block representing the same cryptocurrency; and a hash of the current block. Other security data may also be included, depending on the particular blockchain implementation. The vehicle and transaction information may also be encrypted in some cases, and either the transaction information or the block itself may be digitally signed by the transferring user's private key).

Regarding Claim 4;
Nagla discloses the platform to Claim 1.
Nagla further discloses wherein the circulation information of the object comprises transaction information generated when the object is traded ([0100] -  The initial block may be created and entered on the blockchain by the manufacturer of the vehicle, dealership, first owner, and so on. For example, a block may be created and entered on the blockchain when the vehicle is sold from the manufacturer of the vehicle or dealership to the first owner of the vehicle. The owner is granted ownership rights over the blocks for the vehicle record, and all subsequent blocks referencing that VIN), the transaction information comprising basic transaction information and additional transaction information ([0100]-[0101]), wherein the basic transaction information is input to a blockchain node that sells the object ([0100]-[0101]),  and the additional transaction information is automatically generated by the blockchain node that sells the object ([0094]-[0095] - The block also includes a timestamp indicating when the block was created and [0131] and [0139]).

Regarding Claim 5;
Nagla discloses the platform to Claim 1.
Nagla further discloses wherein the circulation information of the object comprises transaction information generated when the object is traded ([0100]-[0101]),, wherein the transaction information is signed with a private key of a seller, and the seller is an entity corresponding to a blockchain node that sells the object ([0188] - Each block in a blockchain may include, for example: vehicle information including an identification/description of the vehicle, VIN and any related data. The data can also include a timestamp indicating the time of the transaction; a hash of the immediately preceding block representing the same cryptocurrency; and a hash of the current block. Other security data may also be included, depending on the particular blockchain implementation. The vehicle and transaction information may also be encrypted in some cases, and either the transaction information or the block itself may be digitally signed by the transferring user's private key).

Regarding Claim 7;
Nagla discloses the platform to Claim 1.
Nagla further discloses wherein each blockchain node is further configured to provide a traceability interface for inputting the traceability code of the object to be traced, so as to enable querying of circulation information associated with the traceability code of the object to be traced ([0106] - A vehicle record can be dynamically compiled by identifying and aggregating all blocks with the VIN uniquely identifying the particular vehicle. The owner of the vehicle and particular authorized entities (e.g. insurance company) are able to view the complete vehicle history tracked by the vehicle record by way of reports and visualizations generated by an interface unit 310. The information for the vehicle (and transaction relating to the vehicle) can be stored on different blocks and the interface unit 310 is able to retrieve vehicle information from all of the blocks making up the vehicle record, and present it in a readable manner. The interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains and [0145]).

Regarding Claim 8;
Nagla discloses the platform to Claim 1.
Nagla further discloses wherein each blockchain node is an alliance chain node, and the entity comprises a manufacturer, a brand owner, a trader, a testing organization, a transport organization, or a regulatory agency ([0097] - The manufacturer or dealership may also be able to register a vehicle to create a vehicle record).

Regarding Claim 9, and similarly Claim 15 and 16;
Nagla discloses the platform to Claim 1.
Nagla further discloses receiving a traceability code of the object to be traced input through the platform for tracing an object ([0106] - A vehicle record can be dynamically compiled by identifying and aggregating all blocks with the VIN uniquely identifying the particular vehicle. The owner of the vehicle and particular authorized entities (e.g. insurance company) are able to view the complete vehicle history tracked by the vehicle record by way of reports and visualizations generated by an interface unit 310. The information for the vehicle (and transaction relating to the vehicle) can be stored on different blocks and the interface unit 310 is able to retrieve vehicle information from all of the blocks making up the vehicle record, and present it in a readable manner. The interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains and [0145]); and querying circulation information of the object to be traced in the platform for tracing an object according to the traceability code ([0106] - A vehicle record can be dynamically compiled by identifying and aggregating all blocks with the VIN uniquely identifying the particular vehicle. The owner of the vehicle and particular authorized entities (e.g. insurance company) are able to view the complete vehicle history tracked by the vehicle record by way of reports and visualizations generated by an interface unit 310. The information for the vehicle (and transaction relating to the vehicle) can be stored on different blocks and the interface unit 310 is able to retrieve vehicle information from all of the blocks making up the vehicle record, and present it in a readable manner. The interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains and [0145]).

Regarding Claim 10;
Nagla discloses the platform to Claim 1.
Nagla further discloses a method for tracing an object based on the platform for tracing an object of claim 1, comprising: receiving a traceability code of the object to be traced input through the platform for tracing an object ([0106] - A vehicle record can be dynamically compiled by identifying and aggregating all blocks with the VIN uniquely identifying the particular vehicle. The owner of the vehicle and particular authorized entities (e.g. insurance company) are able to view the complete vehicle history tracked by the vehicle record by way of reports and visualizations generated by an interface unit 310. The information for the vehicle (and transaction relating to the vehicle) can be stored on different blocks and the interface unit 310 is able to retrieve vehicle information from all of the blocks making up the vehicle record, and present it in a readable manner. The interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains and [0145] -  A centralized vehicle repository based on a vehicle identification number or VIN may be used to showcase inventory. In addition, it can provide multiple stakeholders with vital information to assess value, condition and provide value-added services. The vehicle record platform 500 can provide a complete history of vehicle changes to assess value in condition. Throughout the vehicle life cycle, key vehicle information can be updated to add value to several downstream buyers, sellers and other stakeholders); and querying circulation information of the object to be traced in the platform for tracing an object according to the traceability code ([0106] - A vehicle record can be dynamically compiled by identifying and aggregating all blocks with the VIN uniquely identifying the particular vehicle. The owner of the vehicle and particular authorized entities (e.g. insurance company) are able to view the complete vehicle history tracked by the vehicle record by way of reports and visualizations generated by an interface unit 310. The information for the vehicle (and transaction relating to the vehicle) can be stored on different blocks and the interface unit 310 is able to retrieve vehicle information from all of the blocks making up the vehicle record, and present it in a readable manner. The interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains and [0145]).

Regarding Claim 11;
Nagla discloses the method to Claim 10.
Nagla further discloses wherein the circulation information of the object comprises attribute information generated when the object is created, the attribute information comprising basic attribute information and additional attribute information ([0094]-[0095] - The block also includes a timestamp indicating when the block was created and [0100] -  The initial block may be created and entered on the blockchain by the manufacturer of the vehicle, dealership, first owner, and so on. For example, a block may be created and entered on the blockchain when the vehicle is sold from the manufacturer of the vehicle or dealership to the first owner of the vehicle. The owner is granted ownership rights over the blocks for the vehicle record, and all subsequent blocks referencing that VIN and [0131] and [0139]), wherein the basic attribute information is input to a blockchain node that creates the object ([0100]-[0101]), and the additional attribute information is automatically generated by the blockchain node that creates the object ([0094]-[0095] - The block also includes a timestamp indicating when the block was created and [0131] and [0139]).

Regarding Claim 12;
Nagla discloses the method to Claim 10.
Nagla further discloses wherein the circulation information of the object comprises attribute information generated when the object is created ([0100] -  The initial block may be created and entered on the blockchain by the manufacturer of the vehicle, dealership, first owner, and so on. For example, a block may be created and entered on the blockchain when the vehicle is sold from the manufacturer of the vehicle or dealership to the first owner of the vehicle. The owner is granted ownership rights over the blocks for the vehicle record, and all subsequent blocks referencing that VIN), wherein the attribute information is signed with a private key of a creator and the creator is an entity corresponding to a blockchain node that creates the object ([0188] - Each block in a blockchain may include, for example: vehicle information including an identification/description of the vehicle, VIN and any related data. The data can also include a timestamp indicating the time of the transaction; a hash of the immediately preceding block representing the same cryptocurrency; and a hash of the current block. Other security data may also be included, depending on the particular blockchain implementation. The vehicle and transaction information may also be encrypted in some cases, and either the transaction information or the block itself may be digitally signed by the transferring user's private key).

Regarding Claim 13;
Nagla discloses the method to Claim 10.
Nagla further discloses wherein the circulation information of the object comprises transaction information generated when the object is traded ([0100] -  The initial block may be created and entered on the blockchain by the manufacturer of the vehicle, dealership, first owner, and so on. For example, a block may be created and entered on the blockchain when the vehicle is sold from the manufacturer of the vehicle or dealership to the first owner of the vehicle. The owner is granted ownership rights over the blocks for the vehicle record, and all subsequent blocks referencing that VIN), the transaction information comprising basic transaction information and additional transaction information ([0100]-[0101]), wherein the basic transaction information is input to a blockchain node that sells the object ([0100]-[0101]),  and the additional transaction information is automatically generated by the blockchain node that sells the object ([0094]-[0095] - The block also includes a timestamp indicating when the block was created and [0131] and [0139]).

Regarding Claim 14;
Nagla discloses the method to Claim 10.
Nagla further discloses wherein the circulation information of the object comprises transaction information generated when the object is traded ([0100]-[0101]),, wherein the transaction information is signed with a private key of a seller, and the seller is an entity corresponding to a blockchain node that sells the object ([0188] - Each block in a blockchain may include, for example: vehicle information including an identification/description of the vehicle, VIN and any related data. The data can also include a timestamp indicating the time of the transaction; a hash of the immediately preceding block representing the same cryptocurrency; and a hash of the current block. Other security data may also be included, depending on the particular blockchain implementation. The vehicle and transaction information may also be encrypted in some cases, and either the transaction information or the block itself may be digitally signed by the transferring user's private key).

Regarding Claim 17 and similarly Claim 18;
Nagla discloses the method to Claim 10.
Nagla further discloses wherein the processor is further configured to record circulation information of an object circulating to any blockchain node of the platform for tracing an object in association with a traceability code of the object ([0097]-[0098] - The permission attributes authorize entities 102, 104, 106, 108, 110, and 112 to create a new block using a vehicle record processor 302. The new block is linked to the set of blocks of the vehicle record using the VIN, for example. The entities 102, 104, 106, 108, 110, and 112 can update an existing block in the set of blocks of the vehicle record. The permission attributes authorize entities 102, 104, 106, 108, 110, and 112 to delete the existing block in the set of blocks of the vehicle record and retrieve the vehicle and transaction data from one or more blocks in the set of blocks of the vehicle record), and synchronize the traceability code and circulation information of the object with a blockchain synchronization technology (FIG. 1 and [0085] – Blockchain and [0086] -Entities 102, 104, 106, 108, 110, and 112 may include, for example, vehicle owners, financial institutions, insurance companies, parties to a transaction, individual computing devices, shared computing resources, smart devices (e.g., smartwatches, tablets, smartphones), and so on. The entities may store the distributed ledgers on computing systems which may be utilized in maintaining and/or updating the ledgers. Each entity 102, 104, 106, 108, 110, and 112 may be configured for storing a version of the distributed ledger (or a portion thereof), and the distributed ledger may be updated from time to time with modifications to the ledger and/or ledger entries, such as insertion of a ledger entry or an update of a ledger entry and [0087] -  For example, a ledger may be stored on a large number of publicly available devices, each acting as a “node” for storing a copy of the ledger (e.g., being collaboratively maintained by anonymous peers on a network). In some embodiments, the ledger is only stored and maintained on a set of trusted “nodes”, such as the computing systems of authorized users. In some embodiments, a combination and/or a “mix” of both trusted nodes and public nodes may be utilized, with the same and/or different rules being applied to activities performed at each (e.g., a different validation process may be used for untrusted nodes, or simply untrusted nodes may be unable to perform certain activities). In some embodiments, there may be different levels of nodes with differing characteristics and applied business logic and [0094]-[0095] - A VIN is a value or code that uniquely identifies a vehicle. A vehicle record can correspond to a vehicle identified by the VIN. The vehicle record is made up of a set of blocks (e.g. block 1 202, block 2 204, block 3 206, and block 4 208) with data relating to the particular vehicle. Each block for a particular vehicle record can include the same VIN (e.g. identifies the same vehicle).

Regarding Claim 19;
Nagla discloses the platform to Claim 1.
Nagla further discloses a method for tracing an object based on the platform for tracing an object of claim 1, comprising: inputting a traceability code of the object to be traced through the platform for tracing an object ([0106] - A vehicle record can be dynamically compiled by identifying and aggregating all blocks with the VIN uniquely identifying the particular vehicle. The owner of the vehicle and particular authorized entities (e.g. insurance company) are able to view the complete vehicle history tracked by the vehicle record by way of reports and visualizations generated by an interface unit 310. The information for the vehicle (and transaction relating to the vehicle) can be stored on different blocks and the interface unit 310 is able to retrieve vehicle information from all of the blocks making up the vehicle record, and present it in a readable manner. The interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains and [0145] -  A centralized vehicle repository based on a vehicle identification number or VIN may be used to showcase inventory. In addition, it can provide multiple stakeholders with vital information to assess value, condition and provide value-added services. The vehicle record platform 500 can provide a complete history of vehicle changes to assess value in condition. Throughout the vehicle life cycle, key vehicle information can be updated to add value to several downstream buyers, sellers and other stakeholders); and querying circulation information of the object to be traced in the platform for tracing an object according to the traceability code ([0106] - A vehicle record can be dynamically compiled by identifying and aggregating all blocks with the VIN uniquely identifying the particular vehicle. The owner of the vehicle and particular authorized entities (e.g. insurance company) are able to view the complete vehicle history tracked by the vehicle record by way of reports and visualizations generated by an interface unit 310. The information for the vehicle (and transaction relating to the vehicle) can be stored on different blocks and the interface unit 310 is able to retrieve vehicle information from all of the blocks making up the vehicle record, and present it in a readable manner. The interface unit 310 may provide a perspective or visualization of data that does not require knowledge of the technical backend of blocks or blockchains and [0145] -  A centralized vehicle repository based on a vehicle identification number or VIN may be used to showcase inventory. In addition, it can provide multiple stakeholders with vital information to assess value, condition and provide value-added services. The vehicle record platform 500 can provide a complete history of vehicle changes to assess value in condition. Throughout the vehicle life cycle, key vehicle information can be updated to add value to several downstream buyers, sellers and other stakeholders);

Regarding Claim 20;
Nagla discloses the method to Claim 19.
Nagla further discloses a wherein the circulation information of the object comprises attribute information generated when the object is created and transaction information generated when the object is traded ([0100]-[0101]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagla et al. (US 2018/0018723 A1) in view of Kanazawa et al. (US 2005/0004859 A1).

Regarding Claim 6;
Nagla discloses the platform to Claim 1.
Nagla further discloses wherein information of the object ...owned by a seller and recorded into information ... owned by a purchaser after the object is circulated through transaction ([0110]-[0111]), the traceability code of the object is copied into information of objects that have been sold of the seller to achieve synchronization between the seller and the purchaser ([0100] - The vehicle record has an initial block for that vehicle indicating make/model information. The initial block can also include owner information. The initial block may be created and entered on the blockchain by the manufacturer of the vehicle, dealership, first owner, and so on. For example, a block may be created and entered on the blockchain when the vehicle is sold from the manufacturer of the vehicle or dealership to the first owner of the vehicle. The owner is granted ownership rights over the blocks for the vehicle record, and all subsequent blocks referencing that VIN).
Nagla fails to explicitly disclose wherein information of the object is deleted from information of objects owned by a seller and recorded into information of objects owned by a purchaser...
However, in an analogous art, Kanazawa teaches [concepts of] wherein information of an object is deleted from information of objects owned by a seller and recorded into information of objects owned by a purchaser... (Kanazawa, [0058] - In other words, the trade processing unit 342 deletes ownership information of the lottery from ownership information on a participant who sold the lottery, and adds ownership information of the lottery in ownership information on a participant who bought the lottery).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Kanazawa object circulated through [a] transaction of Nagla to include wherein information of an object is deleted from information of objects owned by a seller and recorded into information of objects owned by a purchaser.
One would have been motivated to combine the teachings of Kanazawa to Nagla  to do so as it provides / allows obtain information [regarding a] trade (Kanazawa, [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627